DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, when the locking mechanism locks the padlock device, the padlock hole is shielded by the operating handle, and the padlock device enables the first drive member to store energy, and wherein when the circuit breaker is in a switch-off state, the locking mechanism is unlocked, the first driving member makes the front end of the padlock device sink to drive the locking shaft to lock the operating handle, and meanwhile, the rear end of the padlock device is raised up to expose the padlock hole from an inside of the operating handle and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 03/23/2022 have been fully considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833